Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 5, 11, 13, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gathala et al. [hereinafter Gathala] PG Pub US 2015/0046661 A1 in view of Kasper US Patent 6,327,615 B1.

Regarding claim 1, 13, & 18, Gathala discloses:
generating a list of the plurality of transfer units that includes pointers between the plurality of transfer units (the first process (P1) running in the first processor creates a linked list (e.g., list [data, next]) in the shared memory region so that the "next" field of the link list includes the virtual addresses of the subsequent nodes/addresses [0038]); 
storing at least one pointer of the list in a shared memory that is shared by a plurality of cores, the at least one pointer indicating a next transfer unit of the list (the "next" field of the link list includes the virtual addresses of the subsequent nodes/addresses [0038]); 
sending, from an input/output core to a processing core, an indicator of a first transfer unit of the list based at least in part on storing the at least one pointer in the shared memory (this may be accomplished by the applications processor communicating a memory reference to the auxiliary processor, such as by sending the auxiliary processor a virtual memory address or a header of a linked list [0076]); and 
retrieving the plurality of transfer units from the shared memory based at least in part on sending the indicator of the first transfer unit and storing the at least one pointer (the auxiliary processor to retrieve the code from the shared memory region and execute the code [0076]).
It is noted that Gathala failed to explicitly disclose receiving a plurality of commands for writing a plurality of transfer units of a memory sub-system to a memory device.
However, Kasper discloses:
receiving a plurality of commands for writing a plurality of transfer units of a memory sub-system to a memory device (DMA decodes the command, arbitrates for the external bus, reads appropriate data from external shared memory and writes this into the appropriate transmit FIFO memory [Col. 20 Lines 10-13]).
The systems of Gathala and Kasper are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gathala and Kasper since this would allow the linked list of Gathala to operate on shared data. This system would improve data movement between memories. 

Regarding claims 4 & 16, the limitations of these claims have been noted in the rejection of claims 1 & 13. Gathala also discloses:
further comprising: storing, in the shared memory of the memory sub-system, the plurality of transfer units based at least in part on receiving the plurality of commands (The various aspects provide improved memory management solutions that provide access to a memory region that is shared between two or more heterogeneous processors (e.g., an applications processor and an auxiliary processor) in a multiprocessor system. By allowing heterogeneous processors to read and write to the same memory regions [0033]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Gathala also discloses:
wherein retrieving the plurality of transfer units is based at least in part on sending a single indicator of the first transfer unit of the plurality of transfer units, wherein the indicator comprises the single indicator (this may be accomplished by the applications processor communicating a memory reference to the auxiliary processor, such as by sending the auxiliary processor a virtual memory address or a header of a linked list [0076]).

Regarding claim 11 the limitations of this claim have been noted in the rejection of claim 1. Gathala also discloses:
wherein links between the plurality of transfer units in the list are independent of a host command (this claim is interpreted as the pointers in the data are not created by the host. The first processor creates the list [0038] not the host).


Claims 2, 3, 6-10, 12, 14, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gathala in view of Kasper, further in view of Agarwal et al. [hereinafter Agarwal] PG Pub US 2014/0362858 A1.

Regarding claims 2, 14, & 19, the limitations of these claims have been noted in the rejection of claims 1, 13, & 18. Gathala also discloses:
wherein retrieving the plurality of transfer units further comprises: retrieving the first transfer unit from the shared memory based at least in part on sending the indicator (this may be accomplished by the applications processor communicating a memory reference to the auxiliary processor, such as by sending the auxiliary processor a virtual memory address or a header of a linked list [0076]).
It is noted that both Gathala and Kasper fail to explicitly discloses:
retrieving the at least one pointer from the shared memory based at least in part on retrieving the first transfer unit from the shared memory; and retrieving the next transfer unit from the shared memory based at least in part on retrieving the at least one pointer.
However, Agarwal discloses:
wherein retrieving the plurality of transfer units further comprises: retrieving the first transfer unit from the shared memory based at least in part on sending the indicator (1) read the head pointer 324 to find the start of the linked-list [0020])
retrieving the at least one pointer from the shared memory based at least in part on retrieving the first transfer unit from the shared memory (2) traverse the linked-list and replicate the packet for each entry in the linked-list [0020); and 
retrieving the next transfer unit from the shared memory based at least in part on retrieving the at least one pointer (3) and retrieve the next packet and repeat [0020]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gathala and Agarwal since this would allow the system of Gathala to traverse the linked list in shared memory. This system would improve “the performance of data networks [0003].” 

Regarding claims 3, 15, & 20, the limitations of these claims have been noted in the rejection of claims 2, 14, & 19. Agarwal also discloses:
retrieving a second pointer from the shared memory based at least in part on retrieving the next transfer unit from the shared memory (When an LLP has finished processing the current list entry and is ready to move on to the subsequent list entry for processing, the LLP reads the next pointer (406) in the current entry and reads the actual subsequent entry tracking value from the subsequent entry (408) [0026]); and identifying a second next transfer unit based at least in part on the second pointer (2) traverse the linked-list and replicate the packet for each entry in the linked-list (and perform specific processing actions on the packet), send the replicated packet out the egress port, 3) and retrieve the next packet and repeat [0020]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Agarwal also discloses:
(2) traverse the linked-list and replicate the packet for each entry in the linked-list [0020]).
The systems of Gathala and Agarwal are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gathala and Agarwal since this would allow the system of Gathala to traverse the linked list in shared memory. This system would improve “the performance of data networks [0003].” 

Regarding claims 7 & 17 the limitations of these claims have been noted in the rejection of claims 1 & 13. Agarwal also discloses:
further comprising: retrieving, from the shared memory, the second transfer unit based at least in part on identifying that the second pointer is stored in the shared memory ((2) traverse the linked-list and replicate the packet for each entry in the linked-list [0020] and When an LLP has finished processing the current list entry and is ready to move on to the subsequent list entry for processing, the LLP reads the next pointer (406) in the current entry and reads the actual subsequent entry tracking value from the subsequent entry (408) [0026].


further comprising: assigning the plurality of transfer units in the list to at least one internal command to write data to a memory device of the memory sub-system based at least in part on retrieving the plurality of transfer units (When the LLM 202 writes an entry and links it into a linked-list, the LLM 202 gives the new entry a new tracking value (518) and writes the new entry into the shared memory 220 (520). The LLM 202 also writes the subsequent entry tracking value and the subsequent entry pointer into the new entry (522) [0036]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 8. Gathala also discloses:
determining that a plurality of fields of the at least one internal command are occupied based at least in part on assigning the plurality of transfer units to the at least one internal command (this claim fails to disclose the meaning of the term “occupied.” This is interpreted as “The LLP then determines whether the tracking value in the subsequent entry tracking field 320 matches the tracking value actually present in the subsequent entry (e.g., the tracking value 322 in the entry 304) (410) [0026]”). 
 
Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 9. Gathala also discloses:
(If the tracking values match, then the LLP moves ahead to the subsequent entry, which becomes the current entry (412) that the LLP is processing (412). If the tracking values do not match, then the LLP stops processing the linked-list (414). [0026]).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 1. Agarwal also discloses:
performing a write process to write the plurality of transfer units to a memory device of the memory sub-system based at least in part on retrieving the plurality of transfer units from the shared memory (When the LLM 202 writes an entry and links it into a linked-list, the LLM 202 gives the new entry a new tracking value (518) and writes the new entry into the shared memory 220 (520). The LLM 202 also writes the subsequent entry tracking value and the subsequent entry pointer into the new entry (522) [0036]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133